DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of March 3, 2021, Claims 12-26 are pending. Claims 12 and 18 are amended. Claims 21-26 are new. 
Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on March 3, 2021 is acknowledged.  The traversal is on the ground(s) that all of claims 1-20 read on a single embodiment shown in Figures 47-68.  This is not found persuasive because as originally presented, the claim language could reasonably be considered to read upon other species.
The requirement is still deemed proper and is therefore made FINAL. 
For the purposes of examination, the present claims 12-26 will be considered to refer exclusively to the embodiment of Figures 47-68. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 Lines 13-14 reads as follows: “… a plurality of upwardly-opening recesses along defined by an inner surface of the upper wall portion and above the columns…” 
It appears that a term is missing to specify where the plurality of upwardly-opening recesses are disposed along. For the purposes of examination, it will be assumed that the plurality of upwardly opening recesses are defined by an inner surface of the upper wall portion. 
Claim 26 is rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramberg (US 2012/0317929) in view of Stahl (US 5035326).
Regarding Claim 12, Ramberg discloses a crate for storing containers (10) comprising a base (9) having an upper support surface (an essentially flat loading surface with no protruding elements – Paragraph 0032). Ramberg also discloses a plurality of collar portions (aperture 2 with chamfer 3) extending downward from the base. See Diagram 1 below.

    PNG
    media_image1.png
    742
    1550
    media_image1.png
    Greyscale
 
Ramberg also discloses a plurality of ribs extending outward from each of the collar portions as shown in Diagram 2 below. 

    PNG
    media_image2.png
    1488
    1072
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1200
    1148
    media_image3.png
    Greyscale

Ramberg discloses a plurality of walls (8) extending upward from the base (9), wherein the plurality of walls each include an upper portion attached to the base with a lower portion, each of the plurality of walls including a plurality of alternating upper 

    PNG
    media_image4.png
    960
    1148
    media_image4.png
    Greyscale

Ramberg discloses a plurality of walls (8) extending upward from the base (9), wherein the plurality of walls each include an upper portion attached to the base with a lower portion, each of the plurality of walls including a plurality of alternating upper ledges and upwardly-opening recesses along an inner periphery of the upper portion as shown below in Diagram 4.  

    PNG
    media_image4.png
    960
    1148
    media_image4.png
    Greyscale

 Ramberg further discloses a stepped or recessed bottom portion as shown below in Diagram 5, but does not explicitly disclose that the lower portions of an identical crate can be nested in the upper wall portion of the crate. 

    PNG
    media_image5.png
    1007
    1338
    media_image5.png
    Greyscale

Stahl discloses a similar stacking crate with a base (20) and a plurality of walls (16 and 18) wherein the plurality of walls each include an upper portion (56, 58) and a lower portion (70), the upper portion attached to the base via the lower portion. Stahl further discloses a plurality of alternating upper ledges (76) and upwardly opening recesses (nesting lip 90) inward of the upper portion (56 and 58). Stahl further discloses lower portions of an identical crate can be nested in the upper portions of the crate. Ramberg and Stahl are analogous inventions in the art of nesting and stacking crates. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the recesses and ledges of Ramberg to be inward of the upper portion as shown in Stahl in order to provide 
Regarding Claim 13, Ramberg discloses the lower portions are positioned inwardly of the upper portions such that the lower portions of the crate can be received between the upper portions of an identical crate to nest therein as shown above in Figure 5 showing the recessed lower portion of the crate. Similarly, Stahl discloses the lower portions (at 70) are positioned inwardly of the upper portions such that the lower portion of the crate can be received between the upper portions of an identical crate. 
Regarding Claim 14, Ramberg discloses the body portion contact surfaces each include a generally conical shape.
Regarding Claim 15, Ramberg discloses the body portion contact surfaces each extend downwardly of the lower portions of the plurality of walls.
Regarding Claim 16, Ramberg discloses the body portion contact surfaces are positioned inwardly of the lower portions of the plurality of walls.
Regarding Claim 17, Ramberg discloses the plurality of walls includes a pair of opposed side walls, a pair of opposed end walls, and an angled corner portion connecting each side wall to each end wall.
Regarding Claim 18, Ramberg discloses the crate in combination with a plurality of containers located on an upper support surface of an identical crate, wherein each of the plurality of containers include a body portion, a neck portion, and a cap secured over an opening on the neck portion, wherein each cap of the plurality of containers is received within one of the collar portions and wherein the shoulder portion of each of 
Regarding Claim 19, Ramberg discloses the plurality of collar portions are entirely below the upper support surface of the base.
Regarding Claim 20, Ramberg discloses the plurality of collar portions are generally cylindrical.
Regarding Claim 21, Stahl discloses the lower portion includes a plurality of windows (at breach 72) therethrough, wherein the plurality of windows are positioned below the plurality of upper ledges.
Regarding Claim 24, Stahl discloses the upper portion of each of the plurality of walls includes a generally continuous outer surface and wherein the upwardly-opening recesses are defined inward of an inner surface of the upper portion. 
Regarding Claim 25, as discussed above, Ramberg discloses a crate for storing containers comprising a base having an upper support surface, a plurality of collar portions extending downward from the base, and a plurality of ribs extending outward from each of the collar portions. Ramberg also discloses a body portion contact surface extending radially from each of the plurality of collar portions, wherein each body portion contact surface is concave, a recess defined within each of the body portion contact surfaces. Ramberg also discloses a plurality of upwardly-opening recesses to facilitate stacking. Ramberg does not disclose upper wall portion and a plurality of columns. 
Stahl discloses a plurality of columns (70) extending upward from a periphery of the upper support surface of a base (20) and an upper wall portion (56, 58) extending upward from upper ends of the plurality of columns. The plurality of columns connect 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning and stacking features of Ramberg with the upper wall and column configuration seen in Stahl in order to provide different relative stacking heights (Col. 2 Lines 28-44). 
Regarding Claim 26, Ramberg discloses the body portion contact surfaces each extend downwardly further than the sidewall sections seen in Stahl which have the plurality of columns. Furthermore, Ramberg discloses the body portion contact surfaces are positioned inwardly of the sidewalls where the plurality of columns seen in Stahl would be positioned. Finally, Ramberg discloses the upper wall portion includes a pair of opposed side walls and a pair of opposed end walls. While Ramberg and Stahl do not disclose an angled corner portion connecting each side wall to each end wall, providing an additional angled section as Applicant’s Element 325 is an obvious modification in the shape of the stacking tray that would provide no unexpected results to the functioning of the trays. Please see MPEP 2144.04 Section IV Part A which further discusses the obvious-type variation in the shape of a container. 
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramberg (US 2012/0317929) in view of Stahl (US 5035326) as applied to claim 18 above, and further in view of Ramberg (US 2014/0174976 – hereinafter Ramberg ‘976).
Regarding Claim 22, Modified Ramberg in view of Stahl discloses the limitations of Claim 18 as discussed above. Modified Ramberg in view of Stahl does not disclose the body portions of the plurality of containers abut one another, and wherein the body portions of the plurality of containers abut the opposed side walls and the opposed end walls.
Ramberg ‘976 discloses a similar stacking tray for beverage containers (7) wherein the body portions of the plurality of containers abut one another, and wherein the body portions of the plurality of containers abut the opposed side walls and the opposed end walls (Figure 4). Modified Ramberg in view of Stahl and Ramberg ‘976 are analogous inventions in the art of beverage container trays with positioning recesses on the underside of the tray.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of containers in Modified Ramberg to abut one another and abut opposed walls as seen in Ramberg ‘976 in order to accommodate brick-type carton packages (Paragraphs 0006, 0039).
Regarding Claim 23, Ramberg ‘976 discloses the body portions of the plurality of containers have flat surfaces that abut one another. 
Response to Arguments
Applicant’s arguments with respect to claim 12 has been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On Page 8, Applicant states that there is no lower portion in Ramberg that attaches the upper portion to the base.
The Examiner respectfully disagrees. 
The lower portion is not necessarily restricted to a separate element. Rather, as seen below in Diagram 6, the lower portion may be considered to be a portion above the base but below the uppermost portion comprising the alternating stacking ledges. 
 
    PNG
    media_image6.png
    1000
    1504
    media_image6.png
    Greyscale

Furthermore, as shown in the newly added reference of Stahl (US 5035326), upper portion and lower portions are more clearly designated with the stacking features are positioned inward of the upper portion.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736